                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    RACHEL LEPKOWSKI,                                  Case No. 19-cv-04598-YGR
                                                       Plaintiff,
                                   8
                                                                                           ORDER DENYING AS MOOT DEFENDANTS’
                                                v.                                         MOTION TO DISMISS
                                   9

                                  10    CAMELBAK PRODUCTS, LLC, ET AL.,                    Re: Dkt. No. 13
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On October 11, 2019, defendants CamelBak Products, LLC, and CamelBak International,

                                  14   LLC filed a motion to dismiss plaintiff’s class action complaint pursuant to Federal Rules of Civil

                                  15   Procedure 12(b)(1) and (6). (Dkt. No. 13.) On October 21, 2019, plaintiff filed an amended

                                  16   complaint against defendants. (Dkt. No. 16.)

                                  17          In light of the filing of plaintiff’s amended complaint, defendants’ motion to dismiss is

                                  18   DENIED AS MOOT. Defendants shall respond within fourteen days of the filing of the amended

                                  19   complaint.

                                  20          This Order terminates Docket Number 13.

                                  21          IT IS SO ORDERED.

                                  22

                                  23   Dated: October 24, 2019

                                  24
                                                                                                   YVONNE GONZALEZ ROGERS
                                  25                                                               United States District Judge
                                  26

                                  27

                                  28
